USCA11 Case: 22-10961    Date Filed: 08/08/2022   Page: 1 of 12




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 22-10961
                 Non-Argument Calendar
                 ____________________

SHARILYNE ANDERSON,
VERA MELNYK,
                                          Plaintiffs-Appellants,
versus
GURMEET AHLUWALIA,
NIEL HESELTON,
DYNAMIC YACHT MANAGEMENT, L.LC,
DREAM HOLDINGS LTD,
NIGEL BURGESS INC, et al.,


                                        Defendants-Appellees.
USCA11 Case: 22-10961        Date Filed: 08/08/2022      Page: 2 of 12




2                       Opinion of the Court                 22-10961

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 0:21-cv-60793-AHS
                    ____________________

Before WILSON, JORDAN, and BRASHER, Circuit Judges.
PER CURIAM:
       Plaintiffs-Appellants Sharilyne Anderson and Vera Melnyk
appeal the district court’s dismissal of their negligence claims
against Defendants-Appellees Dynamic Yacht Management (Dy-
namic), Gurmeet Ahluwalia, Dream Holdings Ltd., Niel Heselton,
and Nigel Burgess, Inc. (NBI) on shotgun pleading grounds and for
failure to state a claim. We affirm the district court’s order as to
Defendants Dream Holdings and NBI. But we vacate and remand
the district court’s order as to Defendants Heselton, Dynamic, and
Ahluwalia. Plaintiffs sufficiently pled negligence against Heselton
and vicarious liability against Ahluwalia and Dynamic. Although
the district court properly found that the complaint was an imper-
missible shotgun pleading, our precedent requires the district court
to sua sponte grant a plaintiff leave to amend before dismissing
with prejudice on shotgun pleading grounds. On remand, we in-
struct the district court to grant Plaintiffs leave to amend their neg-
ligence claims against Heselton and their vicarious liability claim
against Dynamic and Ahluwalia.
USCA11 Case: 22-10961          Date Filed: 08/08/2022      Page: 3 of 12




22-10961                 Opinion of the Court                           3

                                       I.
       As we are reviewing the district court’s order granting a mo-
tion to dismiss, we accept the factual allegations of Plaintiffs’ com-
plaint as true. Mesocap Ind. Ltd. v. Torm Lines, 194 F.3d 1342,
1343 (11th Cir. 1999).
       This lawsuit arises out of a chartered yacht excursion in the
Bahamas. According to the complaint, a third party, known as the
Charterer 1, contracted with Defendants Ahluwalia, Dream Hold-
ings (the yacht owner), and NBI to charter a 196-foot luxury yacht
called “DREAM.” The yacht’s website, owned and operated by
Defendant Dynamic, represented that “[t]he experienced and
highly professional crew will meet your every need and desire to
ensure a magnificent voyage.” Ahluwalia served as the registered
agent for Dynamic as well as a point of contact with the yacht’s
captain, Heselton. Plaintiffs alleged that NBI, a yacht management
company, served as one of the other managers of DREAM. Ac-
cording to Plaintiffs, Heselton seemed inexperienced with the geo-
graphic area, disobeyed orders, and led Plaintiffs on a dangerous
journey through the open water, during which Plaintiffs were sub-
ject to treacherous conditions resulting in severe illness and emo-
tional distress.




1 The complaint does not identify the “Charterer.” Plaintiffs were invited
guests of the Charterer.
USCA11 Case: 22-10961            Date Filed: 08/08/2022        Page: 4 of 12




4                         Opinion of the Court                      22-10961

       As a result of their unpleasant voyage, Plaintiffs sued De-
fendants for negligence (Count I), false imprisonment (Count II),
and intentional infliction of emotional distress (Count III). 2 Re-
garding Count I, Plaintiffs alleged that Heselton breached his duty
of reasonable care by failing to safely operate and navigate the ves-
sel. Plaintiffs also alleged negligence against Ahluwalia, Dynamic,
and NBI under a theory of vicarious liability for Heselton’s torts
and for their failure to properly train, hire, and supervise Heselton.
        Defendants Ahluwalia and Dynamic answered the com-
plaint by moving to dismiss for lack of jurisdiction and failure to
state a claim. Defendant NBI answered by moving to compel arbi-
tration. Defendant Dream Holdings answered by moving to dis-
miss for lack of personal jurisdiction and failure to state a claim.
Defendant Heselton did not answer the complaint nor file a respon-
sive motion.
       In an omnibus order, the district court dismissed all three
counts, applying federal maritime law. As to Count I, the district
court found that it was an impermissible shotgun pleading because,
among other things, it asserted two separate causes of action in a
single count. The district court also found that Count I failed to
state a claim. This timely appeal followed.




2 Plaintiffs challenge only the district court’s ruling on Count I. They do not
argue on appeal that the district court erred as to Counts II and III.
USCA11 Case: 22-10961         Date Filed: 08/08/2022     Page: 5 of 12




22-10961                Opinion of the Court                          5

                                      II.
        On appeal, Plaintiffs raise three issues: (1) whether the dis-
trict court abused its discretion in finding their complaint was a
shotgun pleading; (2) whether the district court erred in finding
that Plaintiffs failed to state a negligence claim; and (3) whether the
district court abused its discretion in refusing to grant Plaintiffs
leave to amend. We address these issues in turn.
                                      A.
        Federal Rule of Civil Procedure 8(a)(2) requires “a short and
plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). Rule 10(b) requires that “each claim
founded on a separate transaction or occurrence . . . must be stated
in a separate count . . . .” Fed. R. Civ. P. 10(b). Complaints violat-
ing these Rules are often called “shotgun pleadings.” Weiland v.
Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1320 (11th Cir.
2015).
       Shotgun pleadings can take various forms. See id. at 1321–
23 (identifying four types of shotgun pleadings). “The unifying
characteristic of all types of shotgun pleadings is that they fail . . .
to give the defendants adequate notice of the claims against them
and the grounds upon which each claim rests.” Id. at 1323. We
“have little tolerance for shotgun pleadings.” Vibe Micro, Inc. v.
Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018). “A district court
has the ‘inherent authority to control its docket and ensure the
prompt resolution of lawsuits,’ which includes the ability to dismiss
USCA11 Case: 22-10961        Date Filed: 08/08/2022     Page: 6 of 12




6                      Opinion of the Court                 22-10961

a complaint on shotgun pleading grounds.” Id. Thus, we review a
district court’s dismissal of a complaint on shotgun pleading
grounds for an abuse of discretion. Id. at 1294.
       We hold that the district court did not abuse its discretion in
finding that Plaintiffs’ complaint was a shotgun pleading. Count I
does not contain “a short and plain statement.” Plaintiffs alleged
negligence against five Defendants, alleged at least five types of
negligence, and included at least twenty-six ways in which Defend-
ants breached their duties owed to Plaintiffs. Therefore, the com-
plaint violates Rule 8(a)(2).
       The complaint also includes claims “founded on a separate
transaction or occurrence” in the same count. Count I includes
claims related to different instances of Heselton’s negligence: fail-
ure to perform safety briefings before beginning the trip and failing
to prudently navigate the yacht during the trip. It also includes
claims against Heselton’s employers for negligent hiring, which
would be based on facts before the trip began. Therefore, the com-
plaint violates Rule 10(b)(2).
        The complaint also possesses the “unifying characteristic of
all types of shotgun pleadings” by failing “to give the defendants
adequate notice of . . . the grounds upon which each claim rests.”
Weiland, 792 F.3d at 1323. The complaint contains eighty-two par-
agraphs of facts before the Count I negligence claim. Count I in-
corporates all of those facts by reference, but does not clearly con-
nect those facts to the various breaches by Defendants. This lack
of clarity does not provide Defendants with sufficient notice.
USCA11 Case: 22-10961          Date Filed: 08/08/2022        Page: 7 of 12




22-10961                 Opinion of the Court                             7

      Given the multiple deficiencies with the form of Plaintiffs’
complaint, the district court did not abuse its discretion in dismiss-
ing Count I as an impermissible shotgun pleading.
                                    B.
        Plaintiffs also challenge the district court’s determination
that Count I failed to state a claim. We review de novo a dismissal
for failure to state a claim. Dukes Clothing, LLC v. Cincinnati Ins.
Co., 35 F. 4th 1322, 1325 (11th Cir. 2022). “To survive a motion to
dismiss, a complaint must contain sufficient factual matter, ac-
cepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plau-
sibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id.
        The district court found that Count I fails to “allege suffi-
cient factual matter to allow the Court to draw the reasonable in-
ference that Defendants are liable for the misconduct alleged.” We
disagree in part. Plaintiffs have pled enough facts for Heselton’s
negligence and vicarious liability for Dynamic and Ahluwalia. As
for Plaintiffs’ negligence claims against Defendants Dream Hold-
ings and NBI and Plaintiffs’ claims for negligent hiring, training,
and supervision against Dynamic and Ahluwalia, we agree with the
district court that Plaintiffs failed to state a claim.
       “In analyzing a maritime tort case, we rely on general prin-
ciples of negligence law.” Chaparro v. Carnival Corp., 693 F.3d
USCA11 Case: 22-10961        Date Filed: 08/08/2022     Page: 8 of 12




8                      Opinion of the Court                 22-10961

1333, 1336 (11th Cir. 2012) (per curiam). “To plead negligence, a
plaintiff must allege that (1) the defendant had a duty to protect the
plaintiff from a particular injury; (2) the defendant breached that
duty; (3) the breach actually and proximately caused the plaintiff’s
injury; and (4) the plaintiff suffered actual harm.” Id.
       Plaintiffs pled that Heselton owed Plaintiffs a duty of reason-
able care and a duty under the voyage charter to comply with the
reasonable orders of the Charterer. The complaint is replete with
facts alleging that Heselton refused to comply with such orders.
Plaintiffs alleged at least three instances in which Heselton refused
orders and subjected Plaintiffs to needlessly rough seas resulting in
intense sickness and fear of capsizing. Plaintiffs also alleged that
Heselton’s noncompliance with orders was a proximate and direct
cause of their injuries (intense sickness and distress). Taking these
allegations as true, we find that they are enough to plausibly state
a claim that Heselton was negligent in his operation of the yacht.
       The complaint also has sufficient allegations that Defend-
ants Ahluwalia and Dynamic are vicariously liable for Heselton’s
negligence. “[A]n employer is held liable to third parties for an em-
ployee’s negligence under the doctrine of respondeat superior.”
Langfitt v. Fed. Marine Terminals, Inc., 647 F.3d 1116, 1121 (11th
Cir. 2011). “[I]t is the employer’s ability to control the employee
that allows the law to hold an otherwise non-faulty employer vi-
cariously liable for the negligent acts of its employee acting within
the scope of employment.” Id.
USCA11 Case: 22-10961        Date Filed: 08/08/2022      Page: 9 of 12




22-10961                Opinion of the Court                         9

       Plaintiffs alleged sufficient facts to show an employer-em-
ployee relationship between Heselton and Dynamic and
Ahluwalia. They alleged that Heselton was hired by Dynamic
“and/or” NBI and both Defendants had control over Heselton.
They further alleged Ahluwalia served as the registered agent for
Dynamic and was a main point of contact for Heselton during the
trip. According to the complaint, Dynamic is believed to be one of
the employment authorities over Heselton and provides the ser-
vices of crew placement and training. Lastly, Plaintiffs sufficiently
pled that all actions taken by Heselton were within the scope of his
employment as the yacht’s captain.
       The complaint is unclear about NBI’s role in the employ-
ment of Heselton, however. While the complaint includes facts
showing that Ahluwalia and Dynamic had control over Heselton—
Ahluwalia was a main point of contact and Dynamic provided crew
placement services—there are no facts establishing that NBI had
control over Heselton. Instead, the complaint provides only con-
clusory statements that NBI had control over Heselton. A mere
recitation of the elements of a claim cannot alone state a plausible
claim. Iqbal, 556 U.S. at 678. Therefore, Plaintiffs fail to state a
claim of vicarious liability as to Defendant NBI.
       Plaintiffs also alleged negligent hiring, training, and supervi-
sion claims against NBI, Dynamic, and Ahluwalia. We agree with
the district court that Plaintiffs alleged only the elements of the
cause of action or stated legal conclusions for their negligent hiring,
training, and supervision claims. As an example, one of the
USCA11 Case: 22-10961         Date Filed: 08/08/2022      Page: 10 of 12




10                       Opinion of the Court                   22-10961

allegations provides that Dynamic and Ahluwalia were negligent
for “[f]ailing to competently hire, staff, or adequately train the cap-
tain and crew to safeguard passengers and guests.” Plaintiffs lump
several different types of negligence into one allegation and fail to
point to specific facts supporting these claims. Plaintiffs’ failure to
clarify facts attributable to each Defendant for their negligent hir-
ing, training, and supervision is fatal to their claim.
        There is one Defendant we have yet to address: yacht owner
Dream Holdings. We find that Plaintiffs fail to state a claim for
negligence against Dream Holdings because they did not allege
how Dream Holdings breached their duties owed to the Plaintiffs.
In the opening paragraphs of Count I, Plaintiffs alleged that all De-
fendants owed a duty of reasonable care. The complaint then lists
the specific breaches of Defendants Heselton, Dynamic, Ahluwalia,
and NBI. Yet Plaintiffs did not allege the specific breaches for De-
fendant Dream Holdings, nor did they allege that Dream Holdings
is vicariously liable for Heselton’s negligence. Thus, even taking
the allegations in the complaint as true, Plaintiffs fail to state a claim
with respect to Dream Holdings.
                                       C.
        Plaintiffs’ last issue on appeal is whether the district court
should have granted them leave to amend their complaint. In the
Rule 12(b)(6) context, “[a] district court is not required to grant a
plaintiff leave to amend his complaint sua sponte when the plain-
tiff, who is represented by counsel, never filed a motion to amend
nor requested leave to amend before the district court.” Wagner
USCA11 Case: 22-10961        Date Filed: 08/08/2022     Page: 11 of 12




22-10961                Opinion of the Court                        11

v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir.
2002) (en banc) (emphasis added). A plaintiff requests leave to
amend by filing a Rule 15(a) motion and either attaching a copy of
the proposed amended complaint or describing the substance of
the proposed amended complaint. United States ex rel. Atkins v.
McInteer, 470 F.3d 1350, 1361–62 (11th Cir. 2006). Plaintiffs re-
quested leave to amend only in a passing reference in their re-
sponse to a motion to dismiss. Thus, they did not properly request
leave to amend.
       That said, our analysis does not stop there because a differ-
ent rule governs the dismissal of a complaint on shotgun pleading
grounds. “[W]hen a litigant files a shotgun pleading, is represented
by counsel, and fails to request leave to amend, a district court must
sua sponte give him one chance to replead before dismissing his
case with prejudice on non-merits shotgun pleading grounds.”
Vibe Micro, 878 F.3d at 1296 (emphasis added).
        If the district court had properly dismissed all of Plaintiffs’
Count I negligence claims for failure to state a claim, then, under
our rule in Daewoo, it would not have been required to sua sponte
give Plaintiffs a chance to amend before dismissing with prejudice.
But since Plaintiffs did state a claim for negligence against Heselton
and for vicarious liability against Dynamic and Ahluwalia and the
district court dismissed those claims on shotgun pleading grounds,
our rule in Vibe Micro requires us to remand to the district court
with instructions to allow Plaintiffs to amend those claims.
USCA11 Case: 22-10961       Date Filed: 08/08/2022     Page: 12 of 12




12                     Opinion of the Court                 22-10961

                                    III.
        In sum, we affirm the district court’s determination that
Plaintiffs’ complaint constitutes an impermissible shotgun plead-
ing. We also affirm the district court’s determination that Plaintiffs
failed to state a claim for their negligence claims against NBI and
Dream Holdings, as well as their negligent hiring, training, and su-
pervision claims against Dynamic and Ahluwalia. However, we
hold that Plaintiffs’ complaint sufficiently states a negligence claim
against Heselton and a vicarious liability claim against Dynamic
and Ahluwalia for Heselton’s negligence. We thus vacate the dis-
trict court’s omnibus order to the extent it found that Plaintiffs’
complaint failed to do so. On remand, Plaintiffs can amend those
claims.
      AFFIRMED in part, VACATED and REMANDED in part.